FEDERAL INSURANCE COMPANY Endorsement No.: 7 Bond Number: 82047599 NAME OF ASSURED: ADVANTAGE ADVISERS WHISTLER FUND, LLC, ET AL C/O OPPENHEIMER ASSET MANAGEMENT INC. DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on September 2, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 30, 2012 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 8 Bond Number: 82047599 NAME OF ASSURED: ADVANTAGE ADVISERS WHISTLER FUND, LLC, ET AL C/O OPPENHEIMER ASSET MANAGEMENT INC. NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Advantage Advisers Whistler Fund, LLC Advantage Advisers Xanthus Fund, LLC This Endorsement applies to loss discovered after 12:01 a.m. on September 2, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 30, 2012 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
